Citation Nr: 1129972	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  03-33 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a bilateral hand disability prior to January 22, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1946 to May 1949 and November 1954 to August 1979.  He also has a period of unverified service from March 1942 to August 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  Thereafter, jurisdiction was transferred to the Pittsburgh, Pennsylvania RO.

In November 2008, the Board issued a decision that denied an initial rating higher than 10 percent for a bilateral hand disability prior to January 22, 2008, and awarded separate ratings of 10 percent for each hand from January 22, 2008.

The Veteran thereupon appealed the Board's decision as to the period prior to January 22, 2008, to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2010 the Court issued a Memorandum Decision that vacated the Board's decision as to the issue of evaluation prior to January 22, 2008 and remanded that issue back to the Board for further consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

In May 2011 the RO sent to the Veteran an inquiry regarding  potential claims for service connection for ischemic heart disease and other diseases under VA regulation changes pertaining to herbicide-related claims; see 38 C.F.R. § 3.309(e) (August 31, 2010).  The Veteran responded by sending his claim for service connection for ischemic heart disease directly to the Board.  This new issue has not been adjudicated by the RO.  Therefore, it is referred to the RO for appropriate action.





FINDING OF FACT

Prior to January 22, 2008, the Veteran's bilateral hand disability was manifested by X-ray evidence of arthritis and painful motion in each hand.  


CONCLUSION OF LAW

Prior to January 22, 2008, the criteria for separate initial 10 percent disability ratings, but no more, for each hand for the service-connected bilateral hand disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227 (2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5216-5230 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased initial rating for bilateral hand disability for the period prior to January 22, 2008.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service- connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters mailed in October 2003, June 2006, May 2007 and November 2007.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, the originating agency readjudicated the claim based upon all evidence of record before the case was returned to the Board.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also notes that service treatment records have been obtained, as well as pertinent VA medical records.  Moreover, the Veteran has been afforded appropriate VA examinations in response to his claim.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the issue on appeal.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability there from are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare- ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.59 provides that with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

Diagnostic Code 5003 provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When the limitation of motion of a specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  For the purposes of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are each considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f) (2010).

During the pendency of this claim, the criteria for evaluating hand disabilities were revised, effective August 26, 2002.  Under the revised criteria, if there is a gap of less than one inch between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, a noncompensable rating is assigned.  Where that gap is one to two inches, a 10 percent rating is assigned.  Where that gap is more than two inches, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Code 5228 (2010).  Under the criteria in effect prior to August 26, 2002, Code 5224 provides for a 10 percent evaluation where there is favorable ankylosis of the thumb or a 20 percent evaluation where there is unfavorable ankylosis of the thumb.  Notes following the diagnostic codes for rating finger disabilities provide that favorable ankylosis is found where there is limited motion permitting flexion of the tip of the finger to within 2 inches of the transverse fold of the palm.  Limitation of motion of less than 1 inch is not considered disabling.  Limited motion such that flexion can not be performed to within 2 inches of the transverse fold of the palm is treated as unfavorable ankylosis.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

Prior to January 22, 2008, the Veteran's service-connected bilateral hand disability was manifested by complaints of pain and X-ray evidence of arthritis without evidence of compensable limitation of motion.  The report of a VA examination in August 2002 shows ulnar drift bilaterally including the metacarpal phalangeal (MCP), proximal interphalangeal (PIP) and distal interphalangeal (DIP) joints to approximately 15 degrees.  There was mild to moderate DIP swelling and mild swelling of the PIP and MCP joints.  The hands were nontender and had full range of motion.  The diagnosis was probable rheumatoid arthritis with little functional impairment.  In discussing his arthritis, the Veteran explained that most of his current pain involved the hands and the left knee.  

Since no limitation of motion was demonstrated, rating under DC 5003 is appropriate.  Under DC 5003, a rating of 10 percent is warranted for each hand if there is painful motion shown.  Further, painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

In this case, the Board finds that the preponderance of the evidence demonstrates that the Veteran had painful motion in each hand.  Considering DC 5003, 38 C.F.R. § 4.59 and 38 C.F.R. § 4.45(f), a 10 percent rating is warranted for each hand. 

However, the preponderance of the evidence is against a rating in excess of 10 percent for either hand prior to January 22, 2008.  None of the evidence for this period shows that the Veteran experienced occasional incapacitating exacerbations.  The Veteran's statements indicate that he had functional use of the hands and neither the statements nor the medical evidence suggests incapacitation even on an occasional basis.  Moreover, the medical evidence of record does not ankylosis nor does it show a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

Therefore, the preponderance of the evidence is against separate ratings in excess of 10 percent for either hand or a rating in excess of 20 percent on any basis, for the Veteran's service-connected bilateral hand disability prior to January 22, 2008.

Other Considerations

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted separate ratings in excess of 10 percent for each hand.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the painful motion present is specifically contemplated by the schedular criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

The Board having determined that the Veteran's bilateral hand disability warrants separate ratings of 10 percent, but no higher, for each hand during the initial rating period prior to January 22, 2008, the benefit sought on appeal is granted subject to the criteria applicable to monetary benefits.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


